        Case 1:18-cv-00076-BSM Document 64 Filed 01/15/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          BATESVILLE DIVISION

ERIC CARTER                                                               PLAINTIFF
ADC # 129514

v.                       CASE NO. 1:18-CV-00076-BSM

JAMES HUDDLESTON, et al.                                               DEFENDANTS

                                       ORDER

      Having reviewed the entire record de novo, Magistrate Judge J. Thomas Ray’s

proposed findings and recommendations [Doc. No. 60] is adopted and defendants’ motion

for summary judgment [Doc. No. 46] is granted. This case is dismissed with prejudice.

      IT IS SO ORDERED this 15th day of January, 2021.



                                                 UNITED STATES DISTRICT JUDGE
